Appeal from a judgment of the County Court of Tompkins County (Barrett, J.), rendered November 1, 1988, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a forged instrument in the second degree.
Upon our review of the record, we agree with defense counsel’s conclusion that there are no nonfrivolous issues which could be raised on appeal. Consequently, the judgment must be affirmed (see, Anders v California, 386 US 738; People v Hubbard, 163 AD2d 619).
Judgment affirmed, and defense counsel relieved of his assignment sua sponte. Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur.